Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                                EXHIBIT 2
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 2 of 12




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
   ____________________________________
                                        :
  SECURITIES AND EXCHANGE               :
  COMMISSION,                           :
                                        :
         Plaintiff,                     : Case No. 20-cv-21254
                                        :
                  v.                    :
                                        :
  JUSTIN KEENER d/b/a JMJ FINANCIAL:
                                        :
         Defendant.                     :
   ____________________________________ :

               DECLARATION OF BONNIE GAUCH IN SUPPORT OF SEC’S
                 RESPONSE TO DEFENDANT’S MOTION TO COMPEL

         I, Bonnie Gauch, pursuant to 28 U.S.C. § 1746, do hereby declare as follows:

         1.      I am over 21 years of age and am a natural born citizen of the United States.

         2.      I submit this declaration in support of the SEC’s Response to Defendant’s Motion

  to Compel.

         3.      I have personal knowledge of the matters set forth in this declaration.

         4.      I have been employed as an attorney in the Division of Trading and Markets

  (“TM” or “Division”) for Plaintiff Securities and Exchange Commission (“SEC” or

  “Commission”) for over 20 years.

         5.      I have been in charge of the Division’s Office of Interpretation and Guidance

  since 2012, as Coordinator. My duties in this position include, among other things, managing

  staffing for the office and responding to, or referring to other Divisions in the SEC or offices in

  TM, questions received from the public.
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 3 of 12




                                                 Summary

         6.      I have been asked to prepare this declaration to explain: (1) the burden associated

  with identifying and producing responsive documents relating to questions and answers between

  the staff and the public from January 1, 2013 through the present regarding “apple” and

  “convertible” to comply with Judge Louis’s Order dated June 22, 2021 (“Court Order”), (2) the

  estimated burden to identify and produce documents for the 14 terms Defendant recently

  requested the SEC search, and (3) the estimated burden to identify and produce documents

  responsive to Defendant’s initial discovery requests.

         7.      Regarding the Court Order, I supervised the effort to identify responsive

  documents containing either “convertible” or “apple.” There were slightly more than 1,000 hits

  for “apple” and 249 hits for “convertible.” My staff and I reviewed the hits using the manual

  process described below in paragraphs 21-27. It took 36.5 hours to complete this task, and our

  efforts uncovered only a handful of questions from the public that were related to dealer

  registration. We also ran searches for two additional terms “trader” and “factors,” but they

  returned more hits (8,000 and 2,000 respectively) than “apple” or “convertible,” and so we did

  not proceed further.

         8.      I understand that the Defendant recently proposed 14 additional search terms. The

  following chart provides an estimate of the number of hits for each term in the legacy database

  employed by the Office of Interpretation and Guidance:

                         Search Term                  Legacy Database
          1.             Trader                             203
          2.             Factors                             9

                                                  2
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 4 of 12




            3.              Microcap                                   2
            4.              Statute                                    8
            5.              Discount                                   4
            6.              Spread                                     1
            7.              144                                       37
            8.              Hold                                     108
            9.              Advertise                                  4
            10.             Business                                 189
            11.             Penny                                     21
            12.             Invest                                   752
            13.             Investment                               307
            14.             Conference                                17
                            Total Hits                               1,662

           9.       Searching for these terms in the current database using an “OR” operator between

  them to eliminate duplicates, 1 we observed an estimated 52,860 hits, which, when added to the

  1,662 legacy database hits for these 14 terms, totals 54,522.

           10.      As paragraph 23 explains below, these are just estimates because of the databases’

  limited functionality and the fact that the legacy database may include duplicates because a

  search term sometimes appears in more than one field for a given log entry and more than one

  search term may appear in a given item in the legacy database. Eliminating duplicates for this

  database across search terms involves a manual process of comparing items to identify duplicates

  (although putting the data into Excel may expedite the process).

           11.      As described in paragraph 26 below, the next step would be to manually review

  the items within each hit to see whether they actually are responsive.

           12.      Because there are approximately 54,000 hits, it would take enormous resources to


  1 While the search functionality for current database is not capable of the kinds of advanced searches possible in
  LexisNexis or WestLaw, it does permit some more limited use of search operators (such as “OR” between search
  terms) to attempt to eliminate duplicate results.
                                                            3
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 5 of 12




  review the documents because it is a manual process (see paragraphs 21-27, below). This dataset

  would be almost 44 times the size of the dataset for “convertible” and “apple,” which took us

  36.5 hours to identify, compile, and review. I believe that reviewing 44 times as many hits could

  take the staff over 1,500 hours to complete. Based upon these numbers, it would likely take less

  time to just search for the term “dealer,” for which we originally estimated 470 hours based upon

  approximately 18,000 hits.

         13.     Given these numbers, it would less time to simply run the search for “dealer.” If

  we use the same process for this approach that we used to perform the reviews for “convertible”

  and “apple,” it would require the four employees in the Office of Interpretation and Guidance to

  spend approximately 3 weeks doing nothing but responding to Defendant’s request to complete

  this review. The staff who would conduct that review would have to ignore their extensive

  duties associating with responding to questions from the public, which as I explain below relate

  to much more than just dealer registration issues.

                    Background on the Office of Interpretation and Guidance

         14.     It is my understanding that the Division developed the Office of Interpretation and

  Guidance to respond to questions from the public, some of whom are industry professionals,

  about the securities laws the Division administers. The topics do not just concern dealer

  registration. They can include virtually any part of the securities laws that the Division

  administers, including, for example, regulations on short selling, net capital rules, Regulation

  NMS, Regulation SP on privacy, and the large trader reporting rule.

         15.     We receive questions via a dedicated email box and two dedicated telephone

                                                   4
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 6 of 12




  lines. I understand that before I came to the office, it originally employed a physical telephone

  log to maintain a contemporaneous record of inquiries received from, and responses provided to,

  the public. That log gradually evolved through many iterations into the databases I discuss in the

  next section.

         16.      The staff who respond to public inquiries are instructed to inform people that we

  only provide general guidance via telephone and emails and cannot provide legal advice. It is

  our practice to refer questioners to resources on the Commission’s website wherever possible.

  For example, when responding to questions about broker-dealer registration issues, we often

  direct people to the Division’s Guide to Broker-Dealer Registration (“Guide”), available on the

  Commission’s website, which provides information about registration requirements. Regardless

  of the subject matter of the question, if a person requires a more formal answer, we tell them they

  should contact private counsel familiar with the securities laws.

         17.      The Guide reflects our policy of not providing legal advice to the public with the

  following disclaimer: “You may wish to consult with a private lawyer who is familiar with the

  federal securities laws, to assure that you comply with all laws and regulations. The SEC staff

  cannot act as an individual’s or broker-dealer’s lawyer. While the staff attempts to provide

  guidance by telephone to individuals who are making inquiries, the guidance is informal and not

  binding. Formal guidance may be sought through a written inquiry that is consistent with the

  SEC's guidelines for no-action, interpretive, and exemptive requests.” (Emphasis added).

         18.      Since becoming Coordinator for the Office of Interpretation and Guidance, I have

  trained staff members to employ these principles in responding to phone calls or emails from the

                                                   5
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 7 of 12




  public.

             Background on the Databases of the Office of Interpretation and Guidance

            19.   Since March 2015, the office has been using its current Share-Point database (“the

  current database”), which I helped develop with the Commission’s Office of Information

  Technology. There is a legacy database that we used previously (“the legacy database”). The

  current database has more functionality than the legacy database, although neither is designed for

  sophisticated or high-volume searching. The current database is able to maintain emails,

  including attachments to those emails, and associate them with a log entry. The legacy

  database’s functionality in this regard is much more limited because emails and their attachments

  are stored in a separate Outlook archive folder and must be retrieved manually. In addition,

  while searches of the current database will cover emails or attachments, the legacy database does

  not support that functionality. Instead, we search the legacy database for relevant log entries and

  if those entries indicate there may be a relevant email or attachment, I then look for it in the

  Outlook archive folder. Due to the way it is maintained, I am unable to run accurate searches on

  the Outlook archive folder because of limitations in the archival software.

            20.    With respect to the current database, a responsive item would generally include

  the log entry, any associated emails sent to or received from the public, and any documents

  attached to such emails. With respect to the legacy database, an item would include a log entry

  and associated emails and attachments set to or from the public that would have to be retrieved

  from the separate Outlook archive folder. For purposes of this declaration, I refer to each log

  entry and any associated emails and attachments that we receive from, or send to, the public as

                                                    6
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 8 of 12




  one “Item.”

                                    The Manual Search Process

          21.    As discussed in greater detail below, the burden to search for responsive

  documents within the current and legacy databases can be considerable, primarily because the

  systems used to maintain records of public inquiries to the Office of Interpretation and Guidance

  were not designed for advanced searches. For example, the method we have to search the legacy

  database does not allow the use of Boolean search terms. Instead, we can search only one word

  at a time.

          22.    Searching the legacy database is more cumbersome because we have to search

  each of nine data fields separately to ensure that we capture all relevant documents. Once we

  have gathered the results, the staff must then combine them and remove any duplicates that may

  arise if the search term appears in more than one field for a given log entry. Once we identify a

  responsive log entry that includes a search term, I then review the Outlook archive to determine

  if we have any emails to include as part of that Item.

          23.    Although searching the current database will return results that include log

  entries, related emails and attached documents containing the search term, it too is cumbersome

  to search. Each page of search results contains only ten hits, and the staff must scroll through a

  significant number of pages to review search results. Because the system was not designed to

  calculate with a high degree of accuracy the number of times a search term appears in the current

  database, it has been our experience that the total number of hits appearing at the bottom of each

  page of search results may be inaccurate and may even change from page to page as we progress

                                                   7
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 9 of 12




  through the search results. We attempt to determine the total number of hits by clicking through

  every page of the search results. Based upon our experience in answering Defendant’s requests,

  the actual number of hits can be somewhat different than the number of hits indicated on the first

  page of the search results. 2

          24.     The current database does not have functionality to export the list of search

  results. Instead, creating a list of hits requires us to run the search and then, for each of the ten

  hits on each page, manually click a link to the hit to select it, copy the hit using Ctrl-C, and paste

  it into a spreadsheet using Ctrl-V. It is not possible to select all the text on the page and then

  copy and paste it into a spreadsheet (or other document) because the links to the hits (which also

  contain information identifying the relevant log entry for each hit) become truncated using that

  approach and are thus not usable. Because the link to each hit must be clicked, copied, and

  pasted using this approach, simply creating the list of hits is a time-consuming and burdensome

  process.

          25.     The staff member who compiled the lists of search results for the terms

  “convertible” and “apple” has informed me that the process took 14.5 hours.

          26.     The next step in the process is reviewing the hits for responsiveness. That means

  determining that a document containing a hit actually concerns communications with the public

  about a dealer registration issue. To make this determination, we carefully read the log entries

  and, if appropriate, the associated emails and attached documents.



  2
    The 52,860 hits in the current database for the proposed 14 additional search terms, discussed
  in the Summary, is an estimate based on the hit count from the first page of the search results.
                                                    8
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 10 of 12




          27.     To expedite this task in order to meet the Court’s deadline for the June 25, 2021

   production, I assigned the review task to multiple staff members, including myself. For the term

   “convertible,” the search resulted in 249 total hits relating to 137 separate log entries. This

   means that there were 249 instances in which the term “convertible” appeared one or more times

   either in a log entry, email, or document attached to an email. We determined that there were 4

   responsive items in those hits. For the term “apple,” there were 1,030 hits relating to 691

   separate log entries. We determined that 13 hits associated with 10 log entries were responsive.

   I worked with three other people—all of whom set aside their regular work—to complete this

   review process in 22 hours.

                                        Previous Time Estimates

          28.     My staff and I developed time estimates for identifying and producing documents

   responsive to Defendant’s Interrogatory No. 6 and Defendant’s Second Set of Requests for

   Production. The latter of those requests originally called for “all Documents reflecting questions

   received by the Office of Interpretation and Guidance … Concerning Section II.B of the Guide

   (‘Who is a “Dealer”’).” That is an extremely broad request. And, because our databases use the

   term “broker-dealer” without separating “broker” materials from “dealer” materials, we would

   have to review every database entry concerning the registration of broker-dealers. In my

   experience, there are far more questions related to broker registration, than to dealer registration.

   For that reason, and also because of the cumbersome search process described in the previous

   section, we estimated that it would take 470 hours to identify the requested documents.

          29.     Now that we have actually completed one extensive search of the database (for

                                                     9
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 11 of 12




   “convertible” and “apple”), we see that our original estimate was consistent with the actual

   results. There were approximately 18,000 hits for the term “dealer.” Based on the fact that it

   took us 36.5 hours to complete our review of the 1,249 hits on the terms “apple” and

   “convertible,” we believe (by extrapolation) that it would take us over 500 hours to complete the

   18,000 hits for the term “dealer.” Our estimate of 470 hours for the original request was, if

   anything, understated. In performing the search for the term “apple,” it was somewhat easier to

   tell if a document was non-responsive, because the word “apple” frequently showed up in items

   that had nothing to do with dealer registration. When we search for the term “dealer,” there is a

   much higher likelihood that the resulting documents will relate to dealer registration, and we will

   have to read them much more carefully to weed out the non-responsive documents.

                                     Whistleblower Information

          30.     The process I have described so far does not include any review of the Items for

   protected whistleblower status. In my experience, the current and legacy databases contain

   materials from whistleblowers, whose identities may be protected from disclosure under federal

   law. Whistleblowers sometimes file multiple complaints with the agency, using both the

   standard Tips, Complaints, and Referrals (“TCR”) database and the email box for the Office of

   Interpretation and Guidance. Once a complainant requests whistleblower status in a TCR

   submission, the agency is bound by law to honor that request for all of its operations, including

   with regard to the databases for the Office of Interpretation and Guidance.

          31.     I understand that Defendant is not seeking complaints that are filed with the SEC

   (only questions about the dealer registration requirements), and so submissions from

                                                   10
Case 1:20-cv-21254-BB Document 48-2 Entered on FLSD Docket 07/09/2021 Page 12 of 12




   whistleblowers would not be responsive. However, the SEC still has to review the documents to

   make sure they do not contain any whistleblower documents.

          32.     I understand that attorneys associated with this litigation will separately review

   any responsive Items for protected whistleblower materials. My time estimates above do not

   include their time to conduct this review (or any steps to produce documents to Defendant,

   including bate stamping or drafting privilege logs).

          I declare under penalty of perjury that the foregoing is true and correct.


                                 Executed on July 9, 2021:



                                 ______________________________________
                                 Bonnie Gauch
                                 United States Securities and Exchange Commission




                                                   11
